Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8-13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101912178, as best understood in light of the above rejections. 
KR101912178 discloses:
1. An adjustable platform rail assembly (figure 8) comprising: 
a lower rail assembly (110, 210, 1110, 1210; figure 8) extending away from a platform of a mobile elevated work platform (intended to be used on elevated platform, see background art translation); 
an upper rail assembly (120, 220, 1120, 1220; figure 8) coupled to the lower rail assembly and extending upwardly away from the lower rail assembly to define a passenger compartment therein (figure 8);
wherein the upper rail assembly is coupled to the lower rail assembly (figure 8)  and is movable between a first position wherein the upper rail assembly defines an upper perimeter defined by a first length (figure 8) and a second position wherein the upper rail assembly defines an upper perimeter defined by a second length shorter than the first length (in the instance where upper rails of the identified perimeter assembly are folded down, but the upper rails of confined space assembly remain up; see below); 
wherein the upper rail assembly includes a plurality of vertical rails (vertical rails of 120, 220) extending upwardly away from the lower rail assembly (figure 8) 
wherein the vertical rails of the upper rail assembly are rotatably coupled to the lower rail assembly using brackets (140, 240) mounted to the lower rail assembly (figure 4); and 
wherein the upper rail assembly includes a perimeter rail assembly (left hand compartment outlined in dashed lines; see below) and a confined space assembly (right hand compartment outlined in dashed lines; see below), the perimeter rail assembly extending around a first perimeter of a first portion of the platform and the confined space assembly extending around a second perimeter of a second portion of the platform (see below), the first portion of the platform being larger than the second portion (see below).

    PNG
    media_image1.png
    753
    872
    media_image1.png
    Greyscale

 
5. The adjustable platform rail assembly of claim wherein the perimeter rail assembly is defined by a first subset of the plurality of vertical rails (vertical rails of 120 and 1120 in identified perimeter rail assembly) extending upwardly away from one side of the lower rail assembly (see above) and a second subset of the plurality of vertical rails (vertical rails of 220 and 1220) extending upwardly away from an opposite side of the lower rail assembly (see above), wherein a first guard rail (upper rail of 120) extends between and is coupled to the first subset of the plurality of vertical rails and wherein a second guard rail  (upper rail of 220) extends between and is coupled to the second subset of plurality of vertical rails (see above).  
8. The adjustable platform rail assembly of claim 1, wherein the confined space assembly includes a third subset of the plurality of vertical rails (vertical rails of 120 in identified confined space assembly) coupled to a first side of the lower rail assembly and a fourth subset of the plurality of vertical rails (vertical rails of 220 in identified confined space assembly) coupled to a second side of the lower rail assembly opposite the first side (see above), the third subset of the plurality of vertical rails being rotatable about a cross rail (upper rail of 110) of the first side of the lower rail assembly and the fourth subset of the plurality of vertical rails being rotatable about a cross rail (upper rail of 210) of the second side of the lower rail assembly (figure 8 and see above).  
9. The adjustable platform rail assembly of claim 8, wherein the confined space assembly is further defined by a first cross rail (upper rail of 120 in identified confined space assembly) extending between the third subset of the plurality of vertical rails and a second cross rail (upper rail of 220 in identified confined space assembly) extending between the fourth subset of the plurality of vertical rails (figure 8 & see above).  
10. The adjustable platform rail assembly of claim 9, wherein the confined space assembly is further defined by a first restraining rail (see above) extending rotatably coupled (via interconnecting hinges) to one of the first cross rail and the second cross rail and extending across the passenger compartment, from the first cross rail to the second cross rail (see above).  
11. The adjustable platform rail assembly of claim 10, wherein the confined space assembly is further defined by a second restraining rail (see above) extending rotatably coupled (via interconnecting hinges) to one of the first cross rail and the second cross rail (via interconnecting components) and extending across the passenger compartment, from the first cross rail to the second cross rail (via interconnecting components; see above).  
12. The adjustable platform rail assembly of claim 1, wherein the adjustable platform is (as best understood, capable of being) coupled to a platform assembly of a scissor lift (background art discloses intent is safety guard rail for elevated work platform).  
13. The adjustable platform rail assembly of claim 1, wherein the perimeter rail assembly includes a two side assemblies (120, 1120 and 220, 1220 of identified perimeter rail assembly) and an end assembly (130, 230, 410, figure 1) comprising a subset of the plurality of vertical rails rotatable coupled to the lower rail assembly using brackets mounted to the lower rail assembly (see above), wherein the end assembly is coupled to each of the two side assemblies (figure  1 & 8), and wherein each of the side assemblies and the end assembly are hingedly coupled to the lower rail assembly via the brackets (figures 1, 2, 5-8) and foldable inward (figures 5-7), into the passenger compartment, to configure the upper rail assembly into the second position (figure 7).  


21. An adjustable platform rail assembly (figure 8) comprising: 
a lower rail assembly (110, 210, 1110, 1210; figure 8) extending away from a platform of a mobile elevated work platform; 
an upper rail assembly (120, 220, 1120, 1220; figure 8) coupled to the lower rail assembly and extending upwardly away from the lower rail assembly to define a passenger compartment therein (figure 8); 
wherein the upper rail assembly is coupled to the lower rail assembly (vis hinges 140, 240) and is movable between a first position wherein the upper rail assembly defines an upper perimeter defined by a first length (figure 8) and a second position wherein the upper rail assembly defines an upper perimeter defined by a second length shorter than the first length (in the instance where upper rails of the identified perimeter assembly are folded down, but the upper rails of identified confined space assembly remain up; see above); 
wherein the upper rail assembly includes a perimeter rail assembly and a confined space assembly (see above), the perimeter rail assembly extending around a first perimeter of a first portion of the platform and the confined space assembly extending around a second perimeter of a second portion of the platform (see above), and wherein the perimeter rail assembly includes a two side assemblies (120, 1120 and 220, 1220 of identified perimeter rail assembly) and an end assembly (130, 230, 410, figure 1) coupled to each of the two side assemblies (see above), wherein each of the side assemblies and the end assembly are hingedly coupled to the lower rail assembly and foldable inward (figures 1 & 5-7), into the passenger compartment, to configure the upper rail assembly into the second position (figure 7 and as noted above the second position is in the instance where upper rails of the identified perimeter assembly are folded down, but the upper rails of identified confined space assembly remain up).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101912178 as applied to claims 1 and 5 above, and further in view of GB 2536629.
KR101912178 does not disclose wherein the first guard rail (upper rail of 120) and second guard rail (upper rail of 220) are each comprised of an outer arm and an inner arm slidably received within the inner arm.  
However, GB 2536629 teaches:
6. wherein the first guard rail (front 30; figure 2) and the second guard rail (rear 30; figure 2) are each comprised of an outer arm (35) and an inner arm (36) slidably received within the inner arm (figures 1-7, 12 and 13).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the rail assembly of KR101912178 with telescopic guardrails as taught by GB 2536629, so as close gaps between adjacent rail sections, providing maximum security to those working with in the passenger compartment.
Regarding claim 7, KR101912178  discloses wherein the first guard rail (upper rail of 120) and the second guard rail (upper rail of 220) are each releasable coupled to a cross rail of an end section assembly (end assembly =130, 230, 410; figure 1), the end section assembly being hingedly coupled to the lower support assembly (figures 5-7). 
Response to Arguments
Applicant's arguments filed April 25th, 2022 have been fully considered but they are not persuasive. 
Applicant’s remarks revolve primarily around the argument that the identified perimeter rail assembly and confined space assembly and the prior art do not extend around a first perimeter of the first portion and a second perimeter of the second portion. Applicant argues that the identified rails do not form a “perimeter”, and that even with the inclusion of auxiliary frames 1130 and 1230, they are not configured to connect extension frame 1120 to 1220.
Applicant’s arguments are not found persuasive for at least the following reasons. 
First of all, applicant is reminded that they are not claiming a perimeter rail extending around an entirety of the platform, but rather a perimeter rail assembly extending around “a first perimeter of a first portion” which is much broader and less constrictive as the rail only needs to extend around a portion of the platform. As can be seen in applicant’s own figures 2-5, applicant’s perimeter rail assembly 74 comprises a U-shaped railing, comprising two longitudinal side railings and an end railing, that extend around a perimeter of “a portion” of the platform.
Similarly, the confined space assembly is only claimed as extending around “a second perimeter of a second portion of the platform”. Again, the fact that the rail assemblies are being claimed as extending around portions of the platform, creates a broader claim and allows for a larger variety of railing assemblies to read on the current claim language.
In both instances of arguments against the perimeter rail assembly and confined space assembly it appears the applicant is arguing a narrower interpretation than what is disclosed or being claimed.
With respect to the applicant’s arguments that the auxiliary frames 1130 and 1230 are not configured to connect extension frame 1120 to 1220, it appears the applicant is again arguing a narrower interpretation than what is being claimed. First of all, nowhere in the rejection does the examiner reference frames 1130 and 1230 as connecting or closing the gap between the two side frames. It appears this is the applicant’s own interpretation. It also appears the applicant may be trying to equate auxiliary frames 1130 and 1230 to applicant’s own rail 110 B, however this is not how the art was applied in the rejection. 
With respect to claims 10 and 11, applicant argues that the identified a first upper doorframe 320 rails are not rotatably coupled to the first and second cross rails of Ho. However, the examiner points out that the doorframe 320, and therefore it’s frame members, is rotatably coupled to the upper rails of 120 and 220 (as identified in the claims above) all of the upper frame members are hingedly coupled to the lower frame members (figures 1-8), and all of the upper frame members are pivotally coupled to one another at the intersecting corners (Ho, figure 1; see “upper hinge 150” and “lower hinge 160”). Again, this appears to be an instance of applicant arguing a narrower construction than what is being claimed. If the applicant is concerned with particular construction and arrangement of the members, applicant may consider including more details and particulars in the claim language. Until then an assembly such as Ho, where all of the rail assemblies are hingedly and pivotably connected with respect to one another, will continue to read on the claim language.
For at least these reasons applicant’s arguments are not found persuasive and the prior art of Ho continues to read on the applicant’s claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634